—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered November 23, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Regardless of whether defendant has waived his right to appeal, we reject both his claims of improper delay in his arraignment and inadequate legal representation, as either lacking in merit or not properly preserved for our review.
Crew III, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.